DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 09/03/2021 in which claims 1, 3-7, 9-10 and 12-14 are pending. Claims 2, 8 and 11 were canceled.

Response to Amendment
Applicant’s Arguments/Remarks filed on 09/03/2021 with respect to amended independent claim 1 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. Applicant’s Amendments overcome the Claim Objections previously set in Non-Final Office Action mailed on 06/23/2021. The claims 1, 3-7, 9-10 and 12-14 have not overcome the claim rejections as shown below. Applicant filed an amendment to the specification, more specifically to the title. However, the amended title is the same as the previously filed title, which is not descriptive. Thus, the Objections to the Specification is maintained.

Claims 1, 3-7, 9-10 and 12-14 are pending. 
Claims 2, 8 and 11 were canceled.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Centonza has not been shown to teach or to suggest at least a first access network device that (1) receives a first message (from a terminal) and a second message (from a core network device), each of which comprises information of correspondence between a PDU session of the terminal device and a network slice, and (2) stores the information.
The identity may be obtained from a central node, the wireless device 10 or be pre-configured. The slice ID may be signalled, e.g. by the wireless device 10, either in a single value valid for all bearers established for the wireless device 10 or in multiple values, one for each bearer established for the wireless device 10” and in paragraph [0114] “the slice ID may be received from a core network node, the central node 18 or it might be received from the UE, or both…a slice ID provided by the wireless device as a single value or multiple values for different bearer, one value for each bearer”. Centonza discloses that the slice IDs and corresponding bearers of the wireless device 10 are transmitted by the wireless device 10 to the first radio network node 12 and also transmitted by the core network node to the first radio network node 12. Centonza further discloses that the bearer traffic is implemented in a network using packets (Centonza, Fig. 6, [0088], [0094]). Thus, Centonza teaches a first access network device that (1) receives a first message (from a terminal) and a second message (from a core network device), each of which comprises information of correspondence between a PDU session of the terminal device. 
Centonza further recites in paragraph [0148] “The first radio network node 12 further comprises a memory 1206. The memory comprises one or more units to be used to store data on, such as sets of functionalities, match indications, identities of network slices, counted statistics, support indications, S1 interface mappings to network slices, applications to perform the methods disclosed herein when being executed, and similar”. Therefore, Centonza teaches that the memory of the first radio network node 12 stores the slice IDs and associated bearers information of the wireless device 10. Accordingly, Centonza discloses (2) stores the information.

Regarding amended independent claim 1, Applicant argues that neither Centonza, Zhang, nor the combination of the two has been shown to teach or to suggest information about 
Examiner respectfully disagrees. Zhang recites in paragraph [0089] “The second network node 18 may receive a connection request from the wireless device 10 comprising a slice indication, which slice indication indicates the first network slice. That is, the wireless device 10 may request a connection to the first network slice by adding the slice ID of the first network slice into the request” and in paragraph [0111] “The wireless device 10 may perform a connection establishment in the second network by sending a connection request to the second core network node 20, via the second radio network node 16”. Zhang discloses that the radio network node 16 forwards a connection request with slice ID information to the core network node 20, where bearers or tunnels are established for the slice ID information in the connection request (Zhang [0109]) and the network is implemented using packets (Zhang, [0083]). Therefore, Zhang discloses information about a correspondence between a PDU session of a terminal device and a network device being (1) forwarded from a terminal device to a core network device.
As shown above, in regards to Centonza, it is disclose that the slice IDs and corresponding bearers of the wireless device 10 are transmitted by the core network node to the first radio network node 12. Additionally, Centonza discloses in paragraph [0099] that the first radio network node 12 transmits the slice IDs and associated bearer information of the wireless device 10 to the second radio network node 15, Thus, Centonza discloses (2) received from the core network device, and (3) sent to a second access network device.

Therefore, based on the response to the arguments discussed above and the prior arts of Centonza and Zhang, the amended independent claims 1, 5, 7 and 13 are rendered 

Examiner’s Note: The Examiner suggests adding features regarding the NAS message and NGAP message transmitted between the terminal device, first access network device and core network device, including the correspondence information found in Fig. 4 of Applicant Specification.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Centonza et al. (US 2018/0368140) (provided in the IDS as WO2017/118489), hereinafter “Centonza” in view of Zhang et al. (US 2019/0020996), hereinafter “Zhang”.

As to claim 1, Centonza teaches a communication method comprising (Centonza, Fig. 7, [0097], a method to perform communications between a wireless device 10 and radio network nodes): 
(Kim, Fig. 6, [0088], [0094], the bearer traffic is implemented in a network using packets) and a network slice (Kim, Fig. 7, [0098] “The identity may be obtained from a central node, the wireless device 10 or be pre-configured. The slice ID may be signalled, e.g. by the wireless device 10, either in a single value valid for all bearers established for the wireless device 10 or in multiple values, one for each bearer established for the wireless device 10”. Fig. 10, [0114] “the slice ID may be received from a core network node, the central node 18 or it might be received from the UE, or both…a slice ID provided by the wireless device as a single value or multiple values for different bearer, one value for each bearer”. The first radio network node 12 receives the slice IDs and corresponding bearer established information from the wireless device 10);
receiving, by the first access network device from the core network device, a second message that comprises the information (Centonza, [0099], “A mapping of the slice ID per bearer may therefore be signaled by the first radio network node 12 to the second radio network node 15. The slice ID(s) associated to the wireless device 10 or associated to each bearer of the wireless device 10 may be signaled to the first radio network node 12 by a central node and then signaled by the first radio network node 12 to the second radio network node 15”. Fig. 10, [0114] “the slice ID may be received from a core network node, the central node 18 or it might be received from the UE, or both…a slice ID provided by the wireless device as a single value or multiple values for different bearer, one value for each bearer”. The first radio network node 12 receives from the core network node the slice IDs and associated bearers information of the wireless device 10);
storing, by the first access network device, the information (Centonza, Fig. 12, [0148] “The first radio network node 12 further comprises a memory 1206. The memory comprises one or more units to be used to store data on, such as sets of functionalities, match indications, identities of network slices, counted statistics, support indications, S1 interface mappings to network slices, applications to perform the methods disclosed herein when being executed, and similar”. The memory stores the slice IDs and associated bearers information of the wireless device 10); and 
sending, by the first access network device, the information to a second access network device (Centonza, [0099], “A mapping of the slice ID per bearer may therefore be signaled by the first radio network node 12 to the second radio network node 15. The slice ID(s) associated to the wireless device 10 or associated to each bearer of the wireless device 10 may be signaled to the first radio network node 12 by a central node and then signaled by the first radio network node 12 to the second radio network node 15”. The first radio network node 12 transmits the slice IDs and associated bearer information of the wireless device 10 to the second radio network node 15).

Centonza teaches the claimed limitations as stated above. Centonza does not explicitly teach the following features: regarding claim 1, forwarding, by a first access network device to a core network device, a first message received from a terminal device.

However, Zhang teaches forwarding, by a first access network device to a core network device, a first message received from a terminal device (Zhang, Fig. 7, [0089] “The second network node 18 may receive a connection request from the wireless device 10 comprising a slice indication, which slice indication indicates the first network slice. That is, the wireless device 10 may request a connection to the first network slice by adding the slice ID of the first network slice into the request”, Fig. 10, [0111] “The wireless device 10 may perform a connection establishment in the second network by sending a connection request to the second core network node 20, via the second radio network node 16”. The radio network node 16 forwards a connection request with slice ID information to the core network node 20, [0109], where bearers or tunnels are established for the slice ID information in the connection request. [0083] the network is implemented using packets).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Centonza to have the features, as taught by Zhang in order to not drop the wireless device in case the network slice is not supported but instead providing a similar slice to the wireless device leading to an improved performance of the wireless communication network (Zhang, [0057], [0063]).

As to claim 5, Centonza teaches a communication method comprising (Centonza, Fig. 7, [0097], Fig. 9, [0108], a method to perform communications between a wireless device 10 and radio network nodes): 
obtaining, by a terminal device, information about a correspondence between a packet data unit (PDU) session of the terminal device and a network slice (Centonza, Fig. 7, [0098], Fig. 9, [0109], the first radio network node obtains the identity of the first network slice from the wireless device 10, where the identity indicates a single value valid for all bearers established for the wireless device 10 or in multiple values, one for each bearer established for the wireless device. The wireless device obtains the information before transmitting it to the first radio network. Fig. 6, [0088], [0094], the bearer traffic is implemented in a network using packets); and 
sending, by the terminal device, the information to first access network device to be sent to a second access network device (Kim, Fig. 7, [0098] “The identity may be obtained from a central node, the wireless device 10 or be pre-configured. The slice ID may be signalled, e.g. by the wireless device 10, either in a single value valid for all bearers established for the wireless device 10 or in multiple values, one for each bearer established for the wireless device 10”. Fig. 10, [0114] “the slice ID may be received from a core network node, the central node 18 or it might be received from the UE, or both…a slice ID provided by the wireless device as a single value or multiple values for different bearer, one value for each bearer”. The first radio network node 12 receives the slice IDs and corresponding bearer established information from the wireless device 10. [0099], “A mapping of the slice ID per bearer may therefore be signaled by the first radio network node 12 to the second radio network node 15. The slice ID(s) associated to the wireless device 10 or associated to each bearer of the wireless device 10 may be signaled to the first radio network node 12 by a central node and then signaled by the first radio network node 12 to the second radio network node 15”. The first radio network node 12 transmits the slice IDs and associated bearer information of the wireless device 10 to the second radio network node 15). 

Centonza teaches the claimed limitations as stated above. Centonza does not explicitly teach the following features: regarding claim 5, sending, by the terminal device, the information to first access network device to be forwarded to a core network device for processing.

However, Zhang teaches sending, by the terminal device, the information to first access network device to be forwarded to a core network device for processing (Zhang, Fig. 7, [0089] “The second network node 18 may receive a connection request from the wireless device 10 comprising a slice indication, which slice indication indicates the first network slice. That is, the wireless device 10 may request a connection to the first network slice by adding the slice ID of the first network slice into the request”, Fig. 10, [0111] “The wireless device 10 may perform a connection establishment in the second network by sending a connection request to the second core network node 20, via the second radio network node 16”. The radio network node 16 forwards a connection request with slice ID information received from the wireless device 10 to the core network node 20, [0109], where bearers or tunnels are established for the slice ID information in the connection request. [0083] the network is implemented using packets).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Centonza to have the features, as taught by Zhang in order to not drop the wireless device in case the network slice is not supported but instead providing a similar slice to the wireless device leading to an improved performance of the wireless communication network (Zhang, [0057], [0063]).

As to claim 7, Centonza teaches an access network device (Centonza, Fig. 6, Fig. 7, [0097], Fig. 12, [0143], the first radio network device 12), comprising: 
a communications interface (Centonza, Fig. 6, Fig. 7, [0097], Fig. 12, [0143]-[0145], the first radio network device 12 includes a processing unit 1201 that includes a transmitting module 1202 and obtaining module 1203); 
at least one processor coupled to the communications interface (Centonza, Fig. 6, Fig. 7, [0097], Fig. 12, [0143]-[0144], [0152]-[0153], the first radio network device 12 includes the processing unit 1201 that includes the transmitting module 1202); and 
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to (Centonza, Fig. 6, Fig. 7, [0097], Fig. 12, [0148]-[0150], [0152]-[0153], the first radio network device 12 includes a storage that includes instructions executed by at least one processor of the device to carry out the actions described): 
wherein the first message comprises information received from a terminal device about a correspondence between a packet data unit (PDU) session of the terminal device (Kim, Fig. 6, [0088], [0094], the bearer traffic is implemented in a network using packets) and a network slice (Kim, Fig. 7, [0098] “The identity may be obtained from a central node, the wireless device 10 or be pre-configured. The slice ID may be signalled, e.g. by the wireless device 10, either in a single value valid for all bearers established for the wireless device 10 or in multiple values, one for each bearer established for the wireless device 10”. Fig. 10, [0114] “the slice ID may be received from a core network node, the central node 18 or it might be received from the UE, or both…a slice ID provided by the wireless device as a single value or multiple values for different bearer, one value for each bearer”. The first radio network node 12 receives the slice IDs and corresponding bearer established information from the wireless device 10);
receive, by using the communications interface from the core network device, a second message that comprises the information (Centonza, [0099], “A mapping of the slice ID per bearer may therefore be signaled by the first radio network node 12 to the second radio network node 15. The slice ID(s) associated to the wireless device 10 or associated to each bearer of the wireless device 10 may be signaled to the first radio network node 12 by a central node and then signaled by the first radio network node 12 to the second radio network node 15”. Fig. 10, [0114] “the slice ID may be received from a core network node, the central node 18 or it might be received from the UE, or both…a slice ID provided by the wireless device as a single value or multiple values for different bearer, one value for each bearer”. The first radio network node 12 receives from the core network node the slice IDs and associated bearers information of the wireless device 10);
storing the information (Centonza, Fig. 12, [0148] “The first radio network node 12 further comprises a memory 1206. The memory comprises one or more units to be used to store data on, such as sets of functionalities, match indications, identities of network slices, counted statistics, support indications, S1 interface mappings to network slices, applications to perform the methods disclosed herein when being executed, and similar”. The memory stores the slice IDs and associated bearers information of the wireless device 10); and 
(Centonza, [0099], “A mapping of the slice ID per bearer may therefore be signaled by the first radio network node 12 to the second radio network node 15. The slice ID(s) associated to the wireless device 10 or associated to each bearer of the wireless device 10 may be signaled to the first radio network node 12 by a central node and then signaled by the first radio network node 12 to the second radio network node 15”. The first radio network node 12 transmits the slice IDs and associated bearer information of the wireless device 10 to the second radio network node 15).

Centonza teaches the claimed limitations as stated above. Centonza does not explicitly teach the following features: regarding claim 7, forwarding, by using the communications interface, a first message received from a terminal device.

However, Zhang teaches forwarding, by using the communications interface, a first message received from a terminal device (Zhang, Fig. 7, [0089] “The second network node 18 may receive a connection request from the wireless device 10 comprising a slice indication, which slice indication indicates the first network slice. That is, the wireless device 10 may request a connection to the first network slice by adding the slice ID of the first network slice into the request”, Fig. 10, [0111] “The wireless device 10 may perform a connection establishment in the second network by sending a connection request to the second core network node 20, via the second radio network node 16”. The radio network node 16 forwards a connection request with slice ID information to the core network node 20, [0109], where bearers or tunnels are established for the slice ID information in the connection request. [0083] the network is implemented using packets).

(Zhang, [0057], [0063]).

As to claim 12, Centonza teaches wherein the network slice comprises a first network slice and a second network slice, the correspondence is a first correspondence between the PDU session and the first network slice (Centonza, Fig. 7 step 701, [0098], the information obtained includes different slice IDs, each one for a corresponding bearer of the wireless device 10. Fig. 6, [0088], [0094], the bearer traffic is implemented in a network using packets), and 
the information further comprises a second correspondence between the PDU session and the second network slice (Centonza, Fig. 7 step 701, [0098], the information obtained includes different slice IDs, each one for a corresponding bearer of the wireless device 10. Fig. 6, [0088], [0094], the bearer traffic is implemented in a network using packets). 

As to claim 13, Centonza teaches a terminal device, wherein the terminal device comprises (Centonza, Fig. 7, [0097], Fig. 9, [0108], a wireless device 10 that performs a method for communication with radio network nodes): 
a communications interface (Centonza, [0056], Fig. 6, Fig. 7, [0097], Fig. 12, [0143]-[0145], similar to the first radio network device 12, the wireless device includes a processing unit 1201 that includes a transmitting module 1202, in addition to an antenna and radio module for wireless transmissions and receptions); 
at least one processor coupled to the communications interface; and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming (Centonza, Fig. 6, Fig. 7, [0097], Fig. 12, [0148]-[0150], [0152]-[0153], similar to the first radio network device 12, the wireless device includes a storage that includes instructions executed by at least one processor of the device to carry out the actions described): 
obtain information about a correspondence between a packet data unit (PDU) session of the terminal device and a network slice (Centonza, Fig. 7, [0098], Fig. 9, [0109], the first radio network node obtains the identity of the first network slice from the wireless device 10, where the identity indicates a single value valid for all bearers established for the wireless device 10 or in multiple values, one for each bearer established for the wireless device. The wireless device obtains the information before transmitting it to the first radio network. Fig. 6, [0088], [0094], the bearer traffic is implemented in a network using packets); and 
send through the communications interface, the information about the correspondence to first access network device to be sent to a second access network device (Kim, Fig. 7, [0098] “The identity may be obtained from a central node, the wireless device 10 or be pre-configured. The slice ID may be signalled, e.g. by the wireless device 10, either in a single value valid for all bearers established for the wireless device 10 or in multiple values, one for each bearer established for the wireless device 10”. Fig. 10, [0114] “the slice ID may be received from a core network node, the central node 18 or it might be received from the UE, or both…a slice ID provided by the wireless device as a single value or multiple values for different bearer, one value for each bearer”. The first radio network node 12 receives the slice IDs and corresponding bearer established information from the wireless device 10. [0099], “A mapping of the slice ID per bearer may therefore be signaled by the first radio network node 12 to the second radio network node 15. The slice ID(s) associated to the wireless device 10 or associated to each bearer of the wireless device 10 may be signaled to the first radio network node 12 by a central node and then signaled by the first radio network node 12 to the second radio network node 15”. The first radio network node 12 transmits the slice IDs and associated bearer information of the wireless device 10 to the second radio network node 15).

Centonza teaches the claimed limitations as stated above. Centonza does not explicitly teach the following features: regarding claim 13, send the information about the correspondence to first access network device to be forwarded to a core network device for processing.

However, Zhang teaches send the information about the correspondence to first access network device to be forwarded to a core network device for processing (Zhang, Fig. 7, [0089] “The second network node 18 may receive a connection request from the wireless device 10 comprising a slice indication, which slice indication indicates the first network slice. That is, the wireless device 10 may request a connection to the first network slice by adding the slice ID of the first network slice into the request”, Fig. 10, [0111] “The wireless device 10 may perform a connection establishment in the second network by sending a connection request to the second core network node 20, via the second radio network node 16”. The radio network node 16 forwards a connection request with slice ID information received from the wireless device 10 to the core network node 20, [0109], where bearers or tunnels are established for the slice ID information in the connection request. [0083] the network is implemented using packets).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Centonza to have the features, as taught by Zhang in order to not drop the wireless device in case the network slice is not supported but instead providing a similar slice to the wireless device leading to an improved performance of the wireless communication network (Zhang, [0057], [0063]).

Claims 3, 6, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Centonza et al. (US 2018/0368140) (provided in the IDS as WO2017/118489), hereinafter “Centonza” in view of Zhang et al. (US 2019/0020996), hereinafter “Zhang”, and further in view of Zee et al. (US 2019/0045351), hereinafter “Zee”.

Centonza and Zhang teach the claimed limitations as stated above. Centonza and Zhang do not explicitly teach the following features: regarding claim 3, further comprising: 
sending, by the first access network device and to the terminal device, one or more instructions that instruct the terminal device to send the correspondence to the first access network device; and 
receiving, by the first access network device and from the terminal device, the first message in response to the one or more instructions.

As to claim 3, Zee teaches, further comprising: 
sending, by the first access network device and to the terminal device, one or more instructions that instruct the terminal device to send the correspondence to the first access network device (Zee, Fig. 13, [0171]-[0174], the wireless device 10 transmits a RRC Connection Complete (RRCConnSetupComp) message to the RAN 12, the message including the network slice supporting the wireless device, the selected PLMN-ID and the H-PLMN of the wireless device. The RRCConnSetupComp is transmitted by the wireless device 10 based on the RRC Connection Setup (RRCConnSetup) message received from the RAN 12); and 
receiving, by the first access network device and from the terminal device, the first message in response to the one or more instructions (Zee, Fig. 13, [0171]-[0174], the wireless device 10 transmits a RRC Connection Complete (RRCConnSetupComp) message to the RAN 12, the message including the network slice supporting the wireless device, the selected PLMN-ID and the H-PLMN of the wireless device. The RRCConnSetupComp is transmitted by the wireless device 10 based on the RRC Connection Setup (RRCConnSetup) message received from the RAN 12).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Centonza and Zhang to have the features, as taught by Zee in order to provide a mechanism for improving capacity and reducing the coordination effort of the communication network in an efficient manner (Zee, [0100]-[0102]).

As to claim 6, Centonza teaches wherein the obtaining the information about the correspondence comprises (Centonza, Fig. 7 step 701, [0098], Fig. 9, [0109], Fig. 10, [0114], the first radio network node obtains the identity of the first network slice from the wireless device 10, where the identity indicates a single value valid for all bearers established for the wireless device 10 or in multiple values, one for each bearer established for the wireless device. The wireless device obtains the information before transmitting it to the first radio network): 
sending, by the terminal device and to the first access network device, the information about the correspondence (Centonza, Fig. 7, [0098], Fig. 9, [0109], Fig. 10, [0114], the first radio network node obtains the identity of the first network slice from the wireless device 10). 

Centonza and Zhang teach the claimed limitations as stated above. Centonza and Zhang do not explicitly teach the following features: regarding claim 6, receiving, by the terminal device and from the first access network device, one or more instructions instruct the terminal device to send the correspondence to the access network device.

However, Zee teaches receiving, by the terminal device and from the first access network device, one or more instructions instruct the terminal device to send the correspondence to the access network device (Zee, Fig. 13, [0171]-[0174], the wireless device 10 transmits a RRC Connection Complete (RRCConnSetupComp) message to the RAN 12, the message including the network slice supporting the wireless device, the selected PLMN-ID and the H-PLMN of the wireless device. The RRCConnSetupComp is transmitted by the wireless device 10 based on the RRC Connection Setup (RRCConnSetup) message received from the RAN 12).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Centonza and Zhang to have the features, as taught by Zee in order to provide a mechanism for improving capacity and reducing the coordination effort of the communication network in an efficient manner (Zee, [0100]-[0102]).

Centonza and Zhang teach the claimed limitations as stated above. Centonza and Zhang do not explicitly teach the following features: regarding claim 9, the programming instructions further instruct the at least one processor to: 
send, by using the communications interface, one or more instructions to the terminal device, wherein the one or more instructions instruct the terminal device to send the correspondence to the access network device; and
receive, by using the communications interface, the first message in response to the one or more instructions.

As to claim 9, Zee teaches the programming instructions further instruct the at least one processor to: 
send, by using the communications interface, one or more instructions to the terminal device, wherein the one or more instructions instruct the terminal device to send the correspondence to the access network device (Zee, Fig. 13, [0171]-[0174], the wireless device 10 transmits a RRC Connection Complete (RRCConnSetupComp) message to the RAN 12, the message including the network slice supporting the wireless device, the selected PLMN-ID and the H-PLMN of the wireless device. The RRCConnSetupComp is transmitted by the wireless device 10 based on the RRC Connection Setup (RRCConnSetup) message received from the RAN 12); and
receive, by using the communications interface, the first message in response to the one or more instructions (Zee, Fig. 13, [0171]-[0174], the wireless device 10 transmits a RRC Connection Complete (RRCConnSetupComp) message to the RAN 12, the message including the network slice supporting the wireless device, the selected PLMN-ID and the H-PLMN of the wireless device. The RRCConnSetupComp is transmitted by the wireless device 10 based on the RRC Connection Setup (RRCConnSetup) message received from the RAN 12).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Centonza and Zhang to have the features, as taught by Zee in order to provide a mechanism for improving capacity and reducing the coordination effort of the communication network in an efficient manner (Zee, [0100]-[0102]).

As to claim 14, Centonza teaches wherein the obtain the information about the correspondence comprises (Centonza, Fig. 7 step 701, [0098], Fig. 9, [0109], Fig. 10, [0114], the first radio network node obtains the identity of the first network slice from the wireless device 10, where the identity indicates a single value valid for all bearers established for the wireless device 10 or in multiple values, one for each bearer established for the wireless device. The wireless device obtains the information before transmitting it to the first radio network): 
sending the information about the correspondence to the first access network device (Centonza, Fig. 7, [0098], Fig. 9, [0109], Fig. 10, [0114], the first radio network node obtains the identity of the first network slice from the wireless device 10).



However, Zee teaches receiving one or more instructions sent by the first access network device, wherein the one or more instructions instruct the terminal device to send the correspondence to the first access network device (Zee, Fig. 13, [0171]-[0174], the wireless device 10 transmits a RRC Connection Complete (RRCConnSetupComp) message to the RAN 12, the message including the network slice supporting the wireless device, the selected PLMN-ID and the H-PLMN of the wireless device. The RRCConnSetupComp is transmitted by the wireless device 10 based on the RRC Connection Setup (RRCConnSetup) message received from the RAN 12. Fig. 19, [0250], [0254], as it well known in the art, the wireless device includes a processing circuitry, transmitter, receiver and storage with instructions to perform the functions of the wireless device).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Centonza and Zhang to have the features, as taught by Zee in order to provide a mechanism for improving capacity and reducing the coordination effort of the communication network in an efficient manner (Zee, [0100]-[0102]).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Centonza et al. (US 2018/0368140) (provided in the IDS as WO2017/118489), hereinafter “Centonza” in view of Zhang et al. (US 2019/0020996), hereinafter “Zhang”, and further in view of Zee et al. (US 2019/0045351), hereinafter “Zee”, and further in view of Faccin et al. (US 2018/0332523), hereinafter “Faccin”.

Centonza, Zhang and Zee teach the claimed limitations as stated above. Centonza, Zhang and Zee do not explicitly teach the following features: regarding claim 4, wherein the one or more instructions further includes a preset condition and the terminal device is instructed to send the first message in response to the preset condition being satisfied.

As to claim 4, Faccin teaches wherein the one or more instructions further includes a preset condition and the terminal device is instructed to send the first message in response to the preset condition being satisfied (Faccin, Fig. 4, [0133]-[0134], when the de-registration request received by the UE includes a code indicating a change of supported network slices, the UE transmits the registration request for registering the set of network slices). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Centonza, Zhang and Zee to have the features, as taught by Faccin in order to enable a network-trigger change of network slices, and having different network slices serving different applications or subscriptions, etc. the UE may improve its resource utilization in a network, while also satisfying performance requirements of individual applications of the UE (Faccin, [0002], [0054]).

Centonza, Zhang and Zee teach the claimed limitations as stated above. Centonza, Zhang and Zee do not explicitly teach the following features: regarding claim 10, wherein the one or more instructions further includes a preset condition and the terminal is instructed to send the first message in response to the preset condition being satisfied.

As to claim 10, Faccin teaches wherein the one or more instructions further includes a preset condition and the terminal is instructed to send the first message in response to the (Faccin, Fig. 4, [0133]-[0134], when the de-registration request received by the UE includes a code indicating a change of supported network slices, the UE transmits the registration request for registering the set of network slices). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Centonza, Zhang and Zee to have the features, as taught by Faccin in order to enable a network-trigger change of network slices, and to have different network slices serving different applications or subscriptions, etc. the UE may improve its resource utilization in a network, while also satisfying performance requirements of individual applications of the UE (Faccin, [0002], [0054]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473